UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number000-24293 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: LMI Aerospace, Inc. Profit Sharing and Savings Plan and Trust B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: LMI Aerospace, Inc. 411 Fountain Lakes Boulevard St. Charles, Missouri63301 REQUIRED INFORMATION (a) Financial Statements.Filed as part of this Report on Form 11-K are the financial statements and the schedules thereto of the LMI Aerospace, Inc. Profit Sharing and Savings Plan and Trust as required by Form 11-K, together with the report thereon of BKD, LLP, independent auditors, dated June 28, 2007. (b) Exhibits: Exhibit No.Description 23.1Consent of BKD, LLP. LMI Aerospace, Inc. Profit-Sharing and Savings Plan and Trust EIN 43-1309 Accountants’ Report and Financial Statements December 31, 2006 and 2005 LMI Aerospace, Inc. Profit-Sharing and Savings Plan and Trust December 31, 2006 and 2005 Contents Report of Independent Registered Public Accounting Firm 1 Financial Statements Statements of Net Assets Available for Benefits 3 Statements of Changes in Net Assets Available for Benefits 4 Notes to Financial Statements 5 Supplemental Schedule Schedule H, Line 4i – Schedule of Assets (Held at End of Year) 12 Report of Independent Registered Public Accounting Firm Trustee LMI Aerospace, Inc.Profit-Sharing and Savings Plan and Trust St. Charles, Missouri We were engaged to audit the accompanying statements of net assets available for benefits (modified cash basis) ofLMI Aerospace, Inc. Profit-Sharing and Savings Plan and Trust as of December 31, 2006 and 2005, and the related statements of changes in net assets available for benefits (modified cash basis) for the years then ended.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. As described in Note 2, these financial statements and supplemental schedule were prepared on a modified cash basis of accounting, which is a comprehensive basis of accounting other than accounting principles generally accepted in the United States of America. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits ofLMI Aerospace, Inc. Profit-Sharing and Savings Plan and Trust as of December 31, 2006 and 2005, and the changes in its net assets available for benefits for the years then ended, on the basis of accounting described in Note 2. Trustee LMI Aerospace, Inc. Profit-Sharing and Savings Plan and Trust Page 2. The accompanying supplemental schedule of assets (held at end of year) (modified cash basis) is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated, in all material respects, in relation to the basic financial statements taken as a whole. /s/ BKD, LLP St. Louis, Missouri June 28, 2007 Federal Employer Identification Number:44-0160260 LMI Aerospace, Inc. Profit-Sharing and Savings Plan and Trust Statements of Net Assets Available for Benefits December 31, 2006 and 2005 2006 2005 Investments, at fair value $ 26,467,214 $ 22,926,501 Net Assets Available for Benefits $ 26,467,214 $ $22,926,501 See Notes to Financial Statements 3 LMI Aerospace, Inc. Profit-Sharing and Savings Plan and Trust Statements of Changes in Net Assets Available for Benefits Years Ended December 31, 2006 and 2005 2006 2005 Investment Income Net appreciation in fair value of investments $ 2,822,126 $ 6,383,117 Interest and dividends 106,286 75,368 Net investment income 2,928,412 6,458,485 Contributions Employer 250,277 153,190 Participants 1,960,054 1,615,818 Rollovers 269,977 76,357 2,480,308 1,845,365 Total additions 5,408,720 8,303,850 Plan Merger - 1,919,825 Deductions Benefits paid to participants 1,831,982 1,363,983 Administrative expenses 36,025 29,142 Total deductions 1,868,007 1,393,125 Net Increase 3,540,713 8,830,550 Net Assets Available for Benefits, Beginning of Year 22,926,501 14,095,951 Net Assets Available for Benefits, End of Year $ 26,467,214 $ 22,926,501 See Notes to Financial Statements 4 LMI Aerospace, Inc. Profit-Sharing and Savings Plan and Trust Notes to Financial Statements Years Ended December 31, 2006 and 2005 Note 1: Description of the Plan The following description ofLMI Aerospace, Inc. Profit-Sharing and Savings Plan and Trust (“Plan”) provides only general information.Participants should refer to the Plan Document and Summary Plan Description for a more complete description of the Plan’s provisions, which are available from the Plan administrator. General The Plan is a defined contribution plan sponsored by LMI Aerospace, Inc. and subsidiaries (the “Company”) for the benefit of its employees who have at least 1,000 hours of service and one year of continuous employment.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA).Nationwide Trust Company, FSB serves as Plan custodian. Contributions The Plan permits eligible employees through a salary deferral election to have the Company make annual contributions up to 60% of eligible compensation.Employee rollover contributions are also permitted.The Company makes matching contributions and discretionary profit-sharing contributions as determined by the Company’s Board of Directors.For the years ended December31, 2006 and 2005, the Board elected to contribute $0.50 for each $1 contributed by each participant up to a maximum employer contribution of $1,000 and $675, respectively.Contributions are subject to certain limitations. Participant Investment Account Options Investment account options available include various mutual funds and the common stock of the Company.Each participant has the option of directing his contributions into any of the separate investment accounts and may change the allocation daily. Participant Accounts Each participant’s account is credited with the participant’s contribution, the Company’s contribution and plan earnings and is charged with an allocation of administrative expenses.Allocations are based on participant earnings or account balances, as defined.The benefits to which a participant is entitled is the benefit that can be provided from the participant’s vested account. 5 LMI Aerospace, Inc. Profit-Sharing and Savings Plan and Trust Notes to Financial Statements Years Ended December 31, 2006 and 2005 Vesting Participants are immediately vested in their voluntary and employer matching contributions plus earnings thereon.Vesting in the Company’s discretionary contribution portion of their accounts plus earnings thereon is based on years of continuous service.A participant is fully vested after seven years of continuous service.The nonvested balance is forfeited upon termination of service.Forfeitures are used to reduce Company contributions. Payment of Benefits Upon termination of service, an employee may elect to receive either a lump-sum amount equal to the value of his account or a joint and survivor annuity.At December 31,2006 and 2005, plan assets of $2,780 and $-0-, respectively, were allocated to accounts of terminated or retired participants who have elected to withdraw from the Plan but have not yet been paid. Participant Loans The Plan Document includes provisions authorizing loans from the Plan to active eligible participants.The minimum amount of a new loan shall be $1,000.The maximum amount of a participant’s loan is determined by the available loan balance restricted to the lesser of $50,000 or 50% of the participant’s vested account balance.All loans are covered by written loan agreements and are repayable over a period not to exceed five years (except for loans for the purchase of a principal residence) through payroll withholding until the loan is paid in full.Interest on the loans is based on prevailing rates when the loan is originated as determined by the Plan administrator. Plan Termination Although it has not expressed an intention to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan, subject to the provisions of ERISA.In the event of Plan termination, participants will become 100% vested in their accounts. 6 LMI Aerospace, Inc. Profit-Sharing and Savings Plan and Trust Notes to Financial Statements Years Ended December 31, 2006 and 2005 Note 2: Summary of Significant Accounting Policies Basis of Accounting The Plan maintains its accounts on the modified cash basis of accounting, which is a comprehensive basis of accounting other than accounting principles generally accepted in the United States of America.Consequently, certain revenue and the related assets are recognized when received rather than when earned and certain expenses are recognized when paid rather than when the obligation is incurred. Use of Estimates The preparation of financial statements in conformity with the modified cash basis of accounting requires management to make estimates and assumptions that affect the reported amounts of net assets and changes in net assets and disclosure of contingent assets and liabilities at the date of the financial statements.Actual results could differ from those estimates. Valuation of Investments and Income Recognition Quoted market prices, if available, are used to value investments.Participant loans are valued at cost, which approximates fair value. Purchases and sales of securities are recorded on a trade-date basis.Interest income is recorded on the cash basis.Dividends are recorded on the ex-dividend date. Plan Tax Status The Plan obtained its latest determination letter on January 17, 2001, in which the Internal Revenue Service stated that the Plan and related trust, as then designed, were in compliance with the applicable requirements of the Internal Revenue Code and therefore not subject to tax.The Plan has been amended since receiving the determination letter.However, the Plan administrator believes that the Plan and related trust are currently designed and being operated in compliance with the applicable requirements of the Internal Revenue Code. Payment of Benefits Benefit payments to participants are recorded upon distribution. 7 LMI Aerospace, Inc. Profit-Sharing and Savings Plan and Trust Notes to Financial Statements Years Ended December 31, 2006 and 2005 Note 3: Investments The following table presents the Plan’s investments.Investments that represent 5% or more of total plan assets in either year are separately identified. 2006 2005 Investments at Fair Value Mutual Funds American Funds Capital World Growth and Income $ 2,112,734 $ 1,345,743 American Funds Growth Fund of America Fund 1,516,222 1,152,068 Davis NY Venture Fund 1,504,448 1,132,061 Nationwide Best of America Indexed Fixed Fund 1,410,210 1,207,418 John Hancock Classic Value Fund 1,337,601 862,294 Other 9,764,587 8,292,644 LMI Aerospace, Inc. Common Stock 7,915,450 8,081,959 25,561,252 22,074,187 Investments at Cost Which Approximates Fair Value Participant Loans 905,962 852,314 Total investments $ 26,467,214 $ 22,926,501 Included in the LMI Aerospace, Inc. Common Stock is a cash reserve, as determined by the Custodian, for settlement of future common stock transactions. 8 LMI Aerospace, Inc. Profit-Sharing and Savings Plan and Trust Notes to Financial Statements Years Ended December 31, 2006 and 2005 During the years ended2006and 2005, the Plan’s investments (including gains and losses on investments bought, sold and held during the year) appreciated in value by $2,822,126 and $6,383,117, respectively, as follows: 2006 2005 Investments Appreciation LMI Aerospace, Inc. Common Stock $ 1,062,141 $ 5,329,061 Mutual Funds 1,759,985 1,054,056 Net appreciation in fair value $ 2,822,126 $ 6,383,117 Interest and dividends realized on the Plan’s investments for the years ended2006and2005were $106,286 and $75,368, respectively. Note 4: Party-in-Interest Transactions Party-in-interest transactions include those with fiduciaries or employees of the Plan, any person who provides services to the Plan, an employer whose employees are covered by the Plan, an employee organization whose members are covered by the Plan, a person who owns 50% or more of such an employer or employee association, or relatives of such persons.During2006and 2005, the Plan had party-in-interest transactions with LMI Aerospace, Inc. and various services providers of administrative, trust and recordkeeping services as follows: Active participants can purchase LMI Aerospace, Inc. common stock from their existing account balances.At December 31, 2006 and 2005, participants held 492,709 and 545,769 shares, respectively. The Plan incurs expenses related to general administration and recordkeeping.The Plan sponsor pays these expenses and certain accounting and auditing fees relating to the Plan. 9 LMI Aerospace, Inc. Profit-Sharing and Savings Plan and Trust Notes to Financial Statements Years Ended December 31, 2006 and 2005 Note 5: Plan Merger Effective January 1, 2005, the LMI Aerospace Regional Savings Plan (the “Regional Plan”) was merged into the Plan.The Regional Plan had total net assets of $1,922,370 as of December 31, 2004. Note 6: Reconciliation of Financial Statements to Form 5500 The following is a reconciliation of net assets available for benefits per the financial statements at December 31, 2006 and 2005, to Form 5500: 2006 2005 Net assets available for benefits per the financial statements $ 26,467,214 $ 22,926,501 Contributions received subsequent to year end 388,349 300,051 Net assets available for benefits per Form 5500 $ 26,855,563 $ 23,226,552 The following is a reconciliation of benefits paid to participants per the financial statements for the years ended December 31, 2006 and 2005, to Form 5500: 2006 2005 Benefits paid to participants per the financial statements $ 1,831,982 $ 1,363,983 Plus:Prior year additional deemed distributions of participant loans - 11,039 Benefits paid to participants per Form 5500 $ 1,831,982 $ 1,375,022 10 LMI Aerospace, Inc. Profit-Sharing and Savings Plan and Trust Notes to Financial Statements Years Ended December 31, 2006 and 2005 The following is a reconciliation of contributions to the Plan per the financial statements for the years ended December 31, 2006 and 2005, to Form 5500: 2006 2005 Contributions per the financial statement $ 2,480,308 $ 1,845,365 Less:Prior year contribution receivable (300,051 ) - Plus:Current year contribution receivable 388,349 300,051 Contributions per Form 5500 $ 2,568,606 $ 2,145,416 11 Supplemental Schedule 12 LMI Aerospace, Inc. Profit-Sharing and Savings Plan and Trust EIN 43-1309 Schedule H, Line 4i – Schedule of Assets (Held at End of Year) December 31, 2006 Investment Type and Issuer Current Value Mutual Funds * Nationwide Best of America Indexed Fixed Fund $ 1,410,210 * Nationwide Best of America Indexed Fixed Fund 41,191 Gartmore Investor Destinations Aggressive Fund 332,707 Gartmore Investor Destinations Moderately Aggressive Fund 526,946 Gartmore Investor Destinations Moderate Fund 444,495 Gartmore Investor Destinations Moderately Conservative Fund 183,138 Gartmore Investor Destinations Conservative Fund 156,700 Oppenheimer International Bond Fund 298,302 American Funds Capital World Growth and Income Fund 2,112,734 American Funds Amcap Fund 239,038 American Funds Growth Fund of America Fund 1,516,222 American Funds Income Fund of America 571,521 Van Kampen Mid Cap Growth Fund 742,008 Templeton Growth Fund 1,168,987 American Century Small Company Fund 234,585 Baron Growth Fund 1,102,803 Franklin Balance Sheet Investment Fund 337,254 Heartland Value Fund 156,847 Lord Abbett Mid-Cap Value Fund 927,100 WM Equity Income Fund 233,198 Pioneer High Yield Fund 697,312 Davis NY Venture Fund 1,504,448 Dreyfus Appreciation Fund 164,451 Excelsior Value & Restructuring Fund 262,677 John Hancock Classic Value Fund 1,337,601 Calvert Income Fund 434,572 PIMCO Real Return Fund 508,755 * LMI Aerospace, Inc. Common Stock 7,915,450 * Participant Loans, 4.5% - 9.5% 905,962 $ 26,467,214 * Represents a party-in-interest to the Plan. 13 SIGNATURES The Plan.Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. LMI AEROSPACE, INC. PROFIT SHARING AND SAVINGS PLAN AND TRUST By: LMI AEROSPACE, INC., as Plan Administrator Date: June 29, 2007 By: /s/ Lawrence E. Dickinson Lawrence E. Dickinson Chief Financial Officer and Secretary
